Citation Nr: 1001697	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury with pain in the lower extremities.

2.  Entitlement to service connection for residuals of 
cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision, the RO denied entitlement 
to service connection for residuals of low back injury with 
pain in the lower extremities, residuals of cervical spine 
injury, hypertension, and pneumothorax.  In a September 2007 
decision, the Board, in pertinent part, REMANDED the issues 
of service connection for residuals of low back injury and 
cervical spine injury.  


FINDINGS OF FACT

1.  The Veteran did not appear for VA examination which would 
have provided evidence as to the etiology of the lumbar and 
cervical disorders at issue. 

2.  The competent medical evidence of record does not 
establish that the Veteran sustained a lumbar or cervical 
spine injury which resulted in a chronic disorder as a result 
of his military service, including his participation in Naval 
Aerospace Medical Research Lab (NAMRL) research.  

3.  Because the record fails to disclose that the Veteran was 
treated for a lumbar or cervical disorder within one year 
following service, and discloses that the Veteran was treated 
for a lumbar disorder after he sustained a back injury at 
work, when more than 10 years had elapsed after the Veteran's 
discharge, the evidence is unfavorable to the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
low back injury as incurred in or aggravated by active 
service are not met, nor may service connection for a low 
back disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.655 (2009).

2.  The criteria for service connection for residuals of a 
low back injury as incurred in or aggravated by active 
service are not met, nor may service connection for a low 
back disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently has residuals of in-
service injuries to his low back and cervical spine, and 
therefore, service connection is in order.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
providing readjudication of the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Following the receipt of the claims for service connection 
for residuals of low back and cervical spine injuries, among 
other claims, the RO issued a September 2002 letter which 
advised the Veteran of the criteria for service connection, 
among other information.  The September 2002 notice did not 
advise the Veteran that a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection were granted, or advise the Veteran of the 
regulations governing such assignments.  Notice regarding 
assignment of a disability evaluation and an effective date 
for a grant of service connection was issued in March 2006.  
These notices, considered together, meet all requirements for 
appropriate VCAA notice.  These notices were provided prior 
to final adjudication of the claim in 2009.  To the extent 
that there may have been any potential prejudice as a result 
of any deficiency in the timing or content of the notices, 
such prejudice has been "cured" by the readjudication of 
the claims.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008) (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(no presumption of prejudice).

The Veteran is also represented by an accredited services 
organization, The American Legion.  The service organization 
is aware of the elements needed to substantiate the Veteran's 
claims, and his representative has made several submissions 
on behalf of the Veteran during the course of this appeal.  
See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the 
appellant demonstrated actual knowledge of the information 
and evidence necessary to substantiate his claim by way of 
the arguments made to the RO); see also Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (noting that representation is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by a VCAA notice error); see 
also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 
2005) (pro se pleadings, not those of counsel, are entitled 
to sympathetic reading below).

Duty to assist

The RO has requested records from each provider identified by 
the Veteran.  The Veteran's service treatment records have 
been obtained.  The Veteran was afforded a VA examination for 
his asserted conditions, but he failed to appear.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Appellate review may proceed.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for 
degenerative joint and disc diseases, and the provisions 
regarding presumptions have been considered in this decision.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Facts and analysis

In a written statement dated in August 2002, the Veteran 
reported that incurred low back and cervical spine injuries 
in service, attributable to his participation in sudden 
impact, impact acceleration, horizontal acceleration, and "G 
force" testing performed at the Naval Aerospace Medical 
Research Lab (NAMRL) in New Orleans, Louisiana.  He asserted 
that the residuals of those injuries result in current low 
back and cervical spine disorders.  

The Veteran's service personnel records indicate he was 
assigned to NAMRL from June 25, 1975 to February 18, 1976.  
Of record is a February 2005 statement from Dr. D. J. T. 
which indicates the Veteran participated in impact 
acceleration research in 1975.  Dr. D. J. T. stated the 
Veteran's research medical records are currently in the 
custody of NAMRL.

A March 2006 RO report of contact indicates the Veteran was 
informed that his NAMRL records were moved to a new facility 
due to Hurricanes Dennis and Katrina.  The Veteran reported 
that he was informed his request for records would require 
another year to be processed.  In November 2008, the RO/AMC, 
as directed by the Board's Remand, requested that NAMRL 
provide copies of the records pertaining to the Veteran's 
participation in impact acceleration research from June 1975 
to February 1976.  The NAMRL December 2008 response indicates 
that the records are not retained at that command, nor was 
the research conducted by their laboratory and, therefore, 
they cannot confirm the Veteran's participation in such 
exercises.                   

The Veteran's available service treatment records indicate 
the Veteran sought treatment for a sore back in July 1975.  
The Veteran reported experiencing back pain for three weeks, 
with exacerbation the preceding night.  On examination, his 
pain was located in the mid-lumbar area without radiation.  
Minimal discomfort was noted with straight leg raising.  The 
Veteran's physician noted that the Veteran had made only one 
"3 G orientation run."  He concluded the Veteran's back 
problem was related to physical activity and not to impact 
experiments.  Thus, the record establishes both the in-
service incurrence of low back symptoms and the Veteran's 
participation in research at NAMRL. 

Current VA clinical records include current diagnoses of 
lumbar and cervical spine disorders.  There is both evidence 
of current low back and cervical spine disorders and evidence 
that the Veteran complained of low back pain in service.  
Nevertheless, competent medical evidence of an etiological 
relationship between a current lumbar or cervical disorder 
and the Veteran's military service -either his in-service low 
back symptoms or his participation in the NAMRL research - is 
still required to substantiate the Veteran's claims.  

Consequently, in its September 2007 remand, the Board 
directed that the Veteran be afforded VA examination to 
assess the etiology of his lumbar and cervical spine 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) 
(indicating VA must request an examination and opinion when 
necessary to decide a claim).  Unfortunately, although VA 
examination was scheduled in September 2009, the Veteran 
failed to appear for it.  

The Veteran has been informed that he failed to appear for 
examination, and has been informed that VA regulations 
required adjudication on the record when a claimant fails 
without explanation to appear for examination.  Thus, the 
Board is bound to proceed with the adjudication of his claims 
for service connection based on the evidence of record.  See 
38 C.F.R. § 3.655.  There is no legal or regulatory 
requirement that VA make further efforts to schedule an 
examination.  While VA has a duty to assist the Veteran in 
the development of her claim, the Veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

In the absence of competent medical nexus evidence of record 
which might have been expected from that examination, and in 
the absence of any additional favorable evidence from the 
Veteran, the only evidence linking the Veteran's low back or 
cervical disorder to his military service - and, 
specifically, to either the in-service incurrence of low back 
symptoms or his participation in gravity research at NAMRL - 
is provided in the Veteran's own statements that he believes 
there is such a relationship.  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

Post-service VA treatment records show that the Veteran has 
provided a history that he sustained a back injury at work.  
Post-service private clinical records reflect that the 
Veteran underwent lumbar surgery in 1989.  Workers' 
compensation is listed as the responsible insurance in the 
1989 hospital record associated with the claims file.  The 
1989 records are thus consistent with history later provided 
by the Veteran on several occasions, when the Veteran 
reported onset of back pain in 1989 or 1990 after a back 
injury at work.  VA treatment records further reflect that 
the Veteran on several occasions provided a history that his 
low back pain recurred a few years after his first lumbar 
surgery, the 1989 surgery.  

The record fails to reveal any evidence to establish that the 
Veteran's complaints of back pain in service were chronic or 
continuous following his service discharge or were manifested 
within one year after his separation from service.  The 
record does include numerous VA treatment records 
contradictory to a finding that the Veteran manifested a 
lumbar disorder within one year after his service discharge 
or manifested a chronic low back disorder before he sustained 
a lumbar injury while at work, about 10 years after his 
service discharge.  

As concerning the Veteran's claim for residuals of a cervical 
spine injury, the Board sees that the Veteran's service 
treatment records are silent as to any in-service treatment 
or complaints relating to his cervical spine.  The Board 
further notes that the earliest treatment of record regarding 
the Veteran's cervical spine is dated in June 1999.  The June 
1999 records demonstrate that the Veteran was involved in a 
motor vehicle accident just prior to the treatment for a 
cervical disorder.  Private clinical records dated in 1989 
and numerous VA clinical records prior to 1999 disclose that 
the Veteran provided no history of a cervical disorder, of a 
cervical spine injury, or of chronic cervical spine pain.  

Again, the Board notes that the Veteran's participation in 
NAMRL research is supported by the record.  However, there is 
no competent medical nexus evidence of record linking the 
Veteran's cervical spine disorder to his military service, 
or, specifically, to his participation in research at NAMRL.  

The Board has given due consideration to the Veteran's lay 
statements as to onset and causation of a current cervical 
spine disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  While a Veteran is competent to testify as to a 
condition within his knowledge and personal observation, the 
onset of a cervical spine disorder or the cause of a cervical 
spine disorder is not readily susceptible to lay observation.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).   

As a layman, the Veteran is competent to testify concerning 
having experienced symptoms in the area of his lumbar or 
cervical spine, because pain is capable of lay observation.  
However, the record establishes that the Veteran did not 
report lumbar or cervical spine symptoms again following 
service until he sustained post-service injuries.  The 
contemporaneous records reflect that the Veteran believed in 
1989 that his lumbar symptoms were linked to the post-service 
job injury incurred immediately prior to the onset of 
symptoms.  The contemporaneous records reflect that the 
Veteran believed in 1999 that his cervical symptoms were 
linked to the post-service motor vehicle accident incurred 
immediately prior to the onset of symptoms.  The records 
further reflect that the Veteran reported history consistent 
with those records on several occasions to several different 
providers.  The records are contrary to the Veteran's current 
statements that he believes his lumbar and cervical disorders 
are due to his limitary service.  

Rather, in this case, the providers note that the Veteran 
reported onset of pain in the cervical spine area in 1999, 
some 20 years after his service discharge, at a time when he 
reported that he had experienced a motor vehicle accident.  
The record establishes that the Veteran had, in fact, 
experienced several post-service occurrences in which he 
sustained injuries before he reported cervical spine pain.  
Moreover, the clinical evidence of record establishes that 
the Veteran failed to report cervical spine pain in 
situations where he would have been expected to report such 
pain if present, including during the numerous occasions 
prior to 19999 when the Veteran sought treatment for 
complaints of low back spine pain.  

There is no later diagnosis by a provider which links a 
cervical spine disorder or a lumbar spine disorder to the 
Veteran's service or to an injury the Veteran sustained in 
service, so there is no support for the Veteran's lay 
assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Rather, as noted, providers linked the Veteran's 
lumbar and cervical spine symptoms to post-service injuries 
incurred prior to the Veteran's requests for evaluation of 
lumbar or cervical spine symptoms.  

Unfortunately, the clinical evidence of record, and, in 
particular, history provided by the Veteran on numerous 
occasions before he submitted the claims on appeal, 
contradicts the Veteran's lay statements as to cause, onset, 
or chronicity of low back and cervical pain.  The Veteran's 
lay statements as to the onset or cause of his current low 
back and cervical disorders are not competent, since his lay 
statements do not support a later finding by a provider 
referencing the Veteran's military service.  The Veteran's 
lay statements that he believes he has a current low back or 
a cervical spine disorder which results from his service are 
not credible, since history previously provided by the 
Veteran contradicts statements made after he submitted this 
claim.  

The record as a whole leads the Board to conclude that the 
Veteran's current lay assertions that he manifested low back 
pain or cervical pain chronically after he complained of back 
pain in service are not credible.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The Board further finds that, 
as the cause of cervical pain or the cause of back pain is 
not readily observable by a lay person, the Veteran's lay 
statements as to the cause of these disorders is not 
competent to establish a link between the disorders and the 
cause asserted by the Veteran.  

The record is overwhelmingly unfavorable to the Veteran.  
There is no reasonable doubt as to the claim for service 
connection for a lumbar disorder or as to the claim for 
service connection for a cervical disorder which may be 
resolved in the Veteran's favor.  For these reasons and 
bases, the preponderance of the evidence is against the 
Veteran's claims for service connection for a lumbar or 
cervical spine disorder.  There is no reasonable doubt to 
resolve in his favor as to either claim.  The claims must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for residuals of low back injury with pain 
in the lower extremities is denied.

Service connection for residuals of cervical spine injury is 
denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


